Citation Nr: 0614405	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-42 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a heart condition, (now claimed as 
rheumatic heart disease), has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that declined to reopen the 
claim for service connection for a heart condition on the 
basis that new and material evidence had not been received. A 
Notice of Disagreement (NOD) was received in May 2004. A 
Statement of the Case (SOC) was issued in November 2004, and 
a Substantive Appeal was received in December 2004.

In January 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior  to appellate 
review.

Entitlement to service connection for a heart condition had 
previously been denied by a final rating action in January 
2000.  In December 2003, the veteran sought to reopen his 
claim for service connection for a heart condition (now 
claimed as rheumatic heart disease).  Thereafter, in February 
2004, the RO sent him a 38 U.S.C.A. § 5103(a) notice letter 
related to that claim, which unfortunately did not adequately 
inform him of the basis for the prior denial of his claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006) (in a claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are 
potentially involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Further, the Board finds that specific development of the 
claim on appeal is warranted.  During the January 2006 Board 
hearing, the veteran requested and the undersigned granted a 
90 day abeyance to allow him time to obtain additional 
medical evidence.  In a February 2006 letter submitted to the 
Board, the veteran requested that records be obtained from 
the Huntington, West Virginia, VA Medical Center (VAMC) that 
included recent treatment reports and diagnostic readings to 
include EKG and x-ray readings pertaining to the disability 
at issue. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding treatment and 
diagnostic records for a heart condition from the Huntington 
VAMC from 2005 to the present, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be provided with a 
corrective VCAA notice(s) concerning 
claims to reopen and concerning the 
increased rating claim on appeal in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and 38 
C.F.R. § 3.159(b).  

The letter must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection, Kent, supra., and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The RO should obtain from the 
Huntington VAMC copies of all records of 
treatment reports and diagnostic readings 
to include EKG and X-ray readings of the 
veteran's heart from 2005 to the present.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4  After completing the requested action, 
the RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


